Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
The AFCP 2.0 amendment filed 8/15/2022 has been entered
Claims 1-20 are allowed.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant invention is related to power saving and cell dormancy operation.   
Prior art was found for the claims as follows:
“R1-1909287, 3GPP TSG-RAN WG1 #98, Prague, Czech Republic , 30 August 2019, Qualcomm, Fast SCG and SCell Activation” (hereinafter as “R1-1909287”)
“R1-1901298, 3GPP TSG RAN WG1 Ad-Hoc Meeting 1901, Taipei, Taiwan, 25 January 2019, MediaTek Inc, Adaptation Designs for NR UE Power Saving” (hereinafter as “R1-1901298”)
Lee (US 2021/0314866)
For the independent claims, Lee (Fig 3, paragraph 93) teaches the UE monitoring PDCCH in DRX on durations when a WUS (wake up signal) is received in 304, and teaches skipping PDCCH monitoring during DRX on durations when a GOS (go to sleep) indication is received in 305.   However Lee does not teach a cell dormancy indication, and further does not teach a conflict between power saving operations and dormancy indications as per the independent claims, and which gets precedence.   “R1-1909287” teaches in section 2.2.1 page 4 paragraph 1, and other locations, putting the SCell into and out of dormancy (dormant BWP), but does not teach this signal being received before DRX on duration and being effective during the duration of the DRX on duration, and further does not teach a conflict between dormancy indication and power saving operation, and what steps to perform in that situation.   “R1-1901298” teaches in proposal 6 that a power saving signal is utilized to trigger BWP switching for next DRX on duration, but does not teach a conflict between dormancy indication and power saving indication, and what actions to perform when this happens.      
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday - Thursday - 8:30 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.D/             Examiner, Art Unit 2412             

/CHARLES C JIANG/             Supervisory Patent Examiner, Art Unit 2412